DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-7, 9, 12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (JP 2007-298824 A; see machine translation).
With regards to claims 1 and 17, Shimoda teaches an image forming apparatus (11) (and a developing device (41)) comprising: 
an image carrier (21) that carries an image ([0018-0022]; FIG. 1); 
a transport-path forming part (including 43; [0023]) that forms a transport path for developer used to develop the image carried by the image carrier ([0024]; FIG. 2-3); 
a transport member (44) that transports the developer in the transport path ([0025]); and 
a concentration detector (61) that detects toner concentration in the developer in the transport path ([0026]), wherein 
the transport path includes a first portion (portions along 45 within 43; FIG. 3) and a second portion (along 51; FIG. 3), difference in sectional area between the first portion and the transport member in a direction intersecting a direction in which the developer is transported being (see FIG. 3-4, the sectional area of 4), 
the difference in sectional area between the second portion and the transport member in the direction intersecting the direction in which the developer is transported is smaller than the difference in sectional area between the first portion and the transport member (the diameter of 51 is larger than 46, thus, the cross section for transportation of developer is smaller, see FIG. 4 for cross section; [0028]), 
the second portion (along 51) is located downstream of the first portion (along 45) in the direction in which the developer is transported (FIG. 3 shows 51 is located downstream (see arrows of flow) from 45 on the right side), 
the concentration detector (61) is disposed in the second portion of the transport path (FIG. 3-4), and, 
wherein the transport member has a shaft part (46) and a sectional area of a portion of the shaft part located in the second portion (51; [0027]) is larger than a sectional area of a portion of the shaft part located in the first portion (46; FIG. 4), and 
wherein the transport member has a blade part (45) on at least a portion of the shaft part located in the first portion (along 46) and does not have a blade part on any part of the shaft part located in the second portion (45 is not located along 51; FIG. 3-4), 
wherein an upstream portion of the second portion abuts the first portion (FIG. 3).
However, Shimoda is silent regarding a≤0.7b where a is difference between a radius of the second portion of the transport path and a radius of the transport member in the second portion, and b is a length from an upstream end of the second portion to an upstream end of the concentration detector in the direction in which the developer is transported.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Shimoda teaches a general condition on the length of 51 ([0029]; FIG. 3) and finding the optimal length would be obvious to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimal length of 51 such that “the longitudinal direction is formed to be at least longer than the sensor surface 62 of the magnetic sensor 61” ([0029]) so that the amount of developer passing through the detection region of the magnetic sensor is constant ([0029]).
With regards to claim 4, Shimoda teaches the image forming apparatus according to Claim 1, wherein, in the second portion (along 51), the shaft part faces an inner wall of the transport path (FIG. 3-4).
With regards to claim 6, Shimoda teaches the image forming apparatus according to Claim 1, wherein h > (rA – rS) where h is a height of the blade part projecting from the portion of the shaft part located in the first portion toward an inner wall of the transport path, rS is a radius of the portion of the shaft part located in the second portion, and rA is a radius of the blade part of the transport member (see Figure 1 below; rough measurement of the features in Powerpoint showing h = 0.72, rA = 1.29, rS = 0.86, thus 0.72 > (1.29- 0.86)).

    PNG
    media_image1.png
    839
    1278
    media_image1.png
    Greyscale

Figure 1 Reproduction of FIG. 4 of Shimoda showing the claimed features.
  
With regards to claim 7, Shimoda teaches the image forming apparatus according to Claim 4, wherein h > (rA - rS) where h is a height of the blade part projecting from the portion of the shaft part located in the first portion toward the inner wall of the transport path, rS is a radius of the portion of the shaft part located in the second portion, and rA is a radius of the blade part of the transport member (see Figure 1 above; rough measurement of the features in Powerpoint showing h = 0.72, rA = 1.29, rS = 0.86, thus 0.72 > (1.29- 0.86)).
With regards to claim 9, Shimoda teaches the image forming apparatus according to Claim 1, wherein a sectional area of the second portion of the transport path is smaller than a sectional area of the first portion of the transport path (see FIG. 3-4; [0028]).
With regards to claim 12, Shimoda teaches the image forming apparatus according to Claim 4, wherein a sectional area of the second portion of the transport path is smaller than a sectional area of the first portion of the transport path (see FIG. 3-4; [0028])..
With regards to claim 14, Shimoda teaches the image forming apparatus according to Claim 6, wherein a sectional area of the second portion of the transport path is smaller than a sectional area of the first portion of the transport path (see FIG. 3-4; [0028])..  
With regards to claim 15, Shimoda teaches the image forming apparatus according to Claim 7, wherein a sectional area of the second portion of the transport path is smaller than a sectional area of the first portion of the transport path (see FIG. 3-4; [0028])..

Response to Arguments
Applicant’s arguments, see pages 3-5 of the Remarks, filed 11/04/2021, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimoda (JP 2007-298824 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853